Fourth Court of Appeals
                               San Antonio, Texas
                                     October 29, 2021

                                   No. 04-21-00251-CV

                           Herbert Lawrence POLINARD, Jr.,
                                       Appellant

                                            v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-11887
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       After consideration, we GRANT Appellant’s Unopposed Motion for Extension of Time
to File Appellant’s Brief and Unopposed Motion to File Response to Appellee’s Motion to
Dismiss, and ORDER appellant to file his brief and response by November 6, 2021.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court